



COURT OF APPEAL FOR ONTARIO

CITATION: Grant v. Collingwood (Town), 2013
    ONCA 568

DATE: 20130917

DOCKET: C56877

Weiler, Goudge and Rouleau JJ.A.

BETWEEN

Gary Grant

Appellant

and

The Town of Collingwood

Respondent

Gary Grant in person

P.J. Harrington for the respondent

Heard: September 13, 2013

On appeal from the judgment of Justice G.P. DiTomaso of
    the Superior Court of Justice, dated March 21, 2013.

APPEAL BOOK ENDORSEMENT

[1]

It is clear from the reasons of the motion judge that the appellant is
    not bound by the Site Plan Agreement.

[2]

Counsel for the respondent has confirmed that the Town of Collingwood
    agrees with the motion judges conclusion in this regard.

[3]

In our view, therefore the motion judges finding that the appellant has
    no standing is correct.

[4]

The appeal is dismissed. Costs to the respondent are fixed in the amount
    of $8,000 inclusive of disbursements and taxes.


